Formal sitting - Costa Rica
Bienvenido al Parlamento Europeo, Presidente Arias! President of the Republic of Costa Rica, ladies and gentlemen, on behalf of the European Parliament, I would like to extend a very warm welcome to you, President Arias.
Your visit is a milestone in relations between the European Parliament, the European Union, Costa Rica and Latin America.
Dr Óscar Arias, you have been President of Costa Rica already, from 1986 to 1990, and in 2006 you were re-elected for a four-year term. You are best known as a winner of the Nobel Peace Prize, which was awarded to you in 1987 to acknowledge the enormous efforts you have made in the quest for paths to peace in Central America.
President Arias's efforts in his role as an international broker came to fruition in the Esquipulas Peace Agreement, which was signed by the presidents of all Central American countries on 7 August 1987. The European Union supported these efforts wholeheartedly.
The President of Costa Rica is therefore a role model for people throughout the world. He once said it was vital to have values, principles and ideals and to fight for them. President Arias, you have been committed to this for many years and the citizens of Costa Rica honoured the results of that work by re-electing you two years ago.
In my speech at the 5th EU-Latin America and Caribbean (LAC) summit meeting in Lima, Peru, which took place in May this year, I emphasised the foundational significance of regional integration for the 21st century. As Jean Monnet, one of the founding fathers of the European Union, expressed it so succinctly, it is a case of 'building union among people, not cooperation between states'. President Aria, you too have subscribed to this ideal and worked actively to achieve it.
From the point of view of the European Parliament, it is desirable to conclude an association agreement between Central America and the European Union in the near future - and I said so in Lima as well - and I would like to add, as we discussed in detail in our meeting just now: whenever war breaks out somewhere, vast amounts of money are made available in dollars or euros or whichever currency, but when support is required to establish peaceful relations, then countries argue about far smaller amounts of money. We must give peace a chance!
(Applause)
That is our message today to the other European institutions.
President Aria, let me say, in conclusion, that we believe that you and your country will continue to play a crucial role in bringing these negotiations to a successful conclusion.
On behalf of all the Members of the European Parliament, I would like to welcome you again. I hope that your visit will give us the opportunity to strengthen the bonds of friendship between Europe, Costa Rica and Latin America.
Ladies and gentlemen, allow me to add something a little 'off the record': it is wonderful that the President of Costa Rica is here; and it is a very nice coincidence - by way of exception, I am allowed to mention somebody's age today - that the Member of the European Commission responsible for external policy, Commissioner Ferrero-Waldner, is celebrating her 60th birthday today. That is another happy occasion, and good reason to wish her many happy returns of the day.
(Applause)
Mr President, I greet you on behalf of a small American republic, in which just over 4.5 million people dare every day to live and to dream; in which the ideal of a society without an army has been possible, and in which we will soon be celebrating 110 years of democracy. I greet you on behalf of a small American republic that during the second half of the 20th century was surrounded by the most appalling dictatorships, whilst never experiencing oppression itself; which refused to be a pawn in the Cold War, and has refrained from using arms to achieve peace. I greet you on behalf of the Republic of Costa Rica.
Mr President, ladies and gentlemen:
Two events have preceded me today, separated by centuries and decades, but they are as connected with the present as this morning's dawn. This very day, 225 years ago, the US War of Independence came to an end with the signing of the Treaty of Paris, the first wave of the independence movement across practically the whole of the American continent. Also 69 years ago today, the Second World War began, with the declaration of war on Germany by France and the United Kingdom, and the emergence of the Allies, which included a large part of America. I am mentioning these events because as I come to this podium, a symbol of communion between different peoples, I do so with an awareness of the historical baggage I carry on my shoulders and which you also carry in the pasts of each of the nations that you represent. We have not come here to establish relations between our two continents, but to recognise that these relations have existed for a long time, and that any attempt to improve them should start with an attempt to understand them as a whole.
With the frankness that should prevail among friends, we have to recognise that our common history has its origin in the domination of one civilisation by another. America came to know Europe first of all through its power rather than through its ideas. Fear characterised the conquest, and indignation characterised colonisation. Nevertheless, we cannot fail to admire this age-old culture. Despite the battles that we have fought, it is undeniable that Europe turned on the light of reason in our land, and that it instilled in us an attachment to the best causes of humanity, causes that we did not abandon when we gained independence.
These were the causes that brought me to Europe 21 years ago, during my first administration as President of Costa Rica. At that time I came to ask for the strength of this continent to help in the quest for peace in Central America, where five nations were fighting for their lives in the midst of civil war. Bloodshed was dividing our peoples and pitting brother against brother. In a cruel experiment, the powers of the time used us as a testing ground to demonstrate their might: they brought in the weapons and we suffered the deaths. The number of fatalities rose, according to some estimates, to 350 000 people. On a proportional basis, this equates to nearly 4 million US citizens dying in the Iraq war. It was only by achieving peace that we could guarantee a future for our region.
At that time, Europe was the answer to our prayers. The moral support of this continent legitimised our efforts to find a diplomatic solution to the conflicts, a Central American solution to Central American problems. The international aid that you provided us with at that time was extensive and generous, and it was a symbol of Europe's genuine desire to help with the progress of the Central American nations.
Now, 21 years later, I am returning to Europe, and like Fray Luis de León when he came out of four years in prison, I feel compelled to start with 'As we were saying yesterday...', because in many respects we need to pick up where we left off. Relations between Europe and Central America, so close in a time of war, have become distant in a time of peace. Aid from Europe for Central America, which was so great in a time of oppression, has become more moderate in a time of freedom. We never imagined that in crossing the threshold of peace, we would enter the kingdom of oblivion. I would like to think that this is the time to show that the friends who supported us in our darkest days will also be able to do so in our brighter days, precisely because we are now experiencing brighter days.
Today I would like to propose three courses of action, through which we could strengthen our ties and fight, shoulder to shoulder, to build the utopias that you yourselves taught us to pursue: the signing of the EU-Central America Association agreement, the Consensus of Costa Rica and 'Peace with Nature'.
I am well aware that in this House there are all kinds of views regarding free trade. However, I also know that those views are expressed from the high-altitude perspective of those who have the good fortune to live in a developed nation. Today I would like to give you the perspective from down on the plains. For a country like mine, one of the smallest in the world, it is not possible to produce everything that we consume. We are doomed to be the Phoenicians of the modern age. In an era of globalisation, the dilemma that developing nations face is as harsh as it is simple: if we cannot export more and more goods and services, we will end up exporting more and more people.
It is clear that Europe needs to look after the interests of the European people. It is also clear, however, that the interests of the European people, and of any race in the world, are increasingly determined by the common destiny of humanity. No nation can carry on regardless while beyond its borders hunger, ignorance, violence and disease are rife. While the disparities between our nations remain so great, a global diaspora will continue to take thousands of human beings over oceans, rivers and city walls to seek the opportunities that they have been unable to find in their own countries.
The Association Agreement between Central America and the European Union, which may be the first agreement between regions that the European Union concludes, is the closest, clearest and most immediate opportunity that Europe has to revitalise its presence in Latin America. Since the creation of the Central American Common Market, few initiatives have held greater potential for accelerating economic growth in the Central American isthmus, to modernise our institutions and provide new opportunities for those Central Americans who are still living in poverty. For Europe, reaching this agreement would mean taking up the position of leadership that it has lost, and occupying the vacant position at the forefront of the battle for the development of our Latin America. Yesterday we were allies for peace, today we can be partners in development.
However, Central America and Europe still have colossal differences, which have to be considered. The first is the difference between our two models of integration: Europe must accept that Central American integration has happened in the manner that our institutional development has allowed. We are now the most integrated region in the developing world, and we therefore think that it is not fair for conditions to be imposed on us in terms of our integration in order to advance the negotiations; conditions that it is difficult for Central America to comply with, and that, moreover, are not required of other regions of the world.
The second difference between our regions, and perhaps the most important one, is the difference between our levels of development: it is crucial that the commercial component of the agreement gives asymmetrical treatment in favour of Central America, and above all that it avoids the terrible practice of retaining the barriers in the areas where it is precisely Central America that has the comparative advantages. If we reach an agreement on the basis of these assumptions, Europe would be making a giant leap to benefit the people of Central America, but also of Europe, because in times of international crisis, Europe could benefit greatly from an economy that has been growing at approximately twice the rate of the European economy over the last five years.
Europe can begin to play a new leading role in the developing world, but first it needs to ensure that this leading role will indeed benefit development. Goethe said that 'nothing is more damaging to a new truth than an old error'. We cannot enter a new phase of international cooperation while carrying the burdens of the past, particularly the burden of a military expenditure that is in itself truly offensive to the nearly 200 million Latin American people who are languishing in poverty. The time has come for the international financial community to learn to separate the wheat from the chaff, and to recognise, with the evidence before it, what expenditure translates into a better standard of living for human beings, and what does not.
It is not a badge of honour that in 2007 Latin America's military expenditure amounted to 36 billion dollars, in a region that, with the sole exception of Colombia, is not currently experiencing any armed conflict. The money that is spent on a single Sukhoi Su-30k aeroplane could buy around 200 000 MIT Media Lab XO laptops for our students. The money spent on a single Black Hawk helicopter could pay a grant of 100 dollars per month to 5 000 Latin American young people. The developed nations of the world must not support, with aid and resources, the decision of those who prefer to equip their soldiers rather than educate their children. That is why, ladies and gentlemen, my Government has announced the Consensus of Costa Rica, an initiative to create mechanisms for forgiving debt and supporting, with financial resources, developing countries which invest more in environmental protection, education, health and housing for their peoples and less on arms and soldiers. I still hope that the Consensus of Costa Rica, with your support, will one day become a reality.
I also hope that we will be able to adopt a plan that is closely connected with the Consensus: the Treaty on the Transfer of Arms that Costa Rica has proposed in the United Nations, which bans countries from transferring arms to States, groups or individuals if there is sufficient reason to believe that those arms will be used to violate human rights or international law. I do not know how much longer we will be able to survive without realising that killing many people, little by little, every day, is just as reprehensible as killing many people in one day. The destructive power of the 640 million small and light arms that there are in the world, 74% of which are in the hands of civilians, has proven to be more lethal than that of nuclear bombs, and it constitutes one of the main driving forces behind public insecurity both nationally and internationally. The fear of death must not be the key in which the future of our people is written. Today we can do something to ensure that this is not the case.
There is just one more thing that I would like to mention, and it is something that also has to do with violence and destruction, but not only against human beings, but against all forms of life. Every forest that we cut down, every tonne of carbon dioxide that we emit into the air, every river that we pollute, bring us one step closer to the gateway to the extinction of our species, on the threshold of which, as at the gates to Dante's hell, we will have to abandon all hope. I refuse to witness humanity going through that gateway.
Sixty years ago the former President of Costa Rica, José Figueres, had the vision of abolishing the national army and thus declaring peace to the world. We have now taken the decision to declare 'Peace with Nature'. We have set out to be a carbon neutral country by 2021, when we will celebrate 200 years of independence. Last year we became the country with the most trees per capita and per square kilometre in the world, by planting 5 million trees. In 2008 we will plant 7 million more trees. We are leading an international crusade against global warming, and today I humbly ask you to join us in it.
Global warming has made it possible for olive trees to grow on the coasts of England, which is a truly alarming sign to the scientific community. Unlike in the Bible story, this time the dove will not bring an olive branch as a sign of peace, but as a sign of danger. Today I ask for us to send that dove to the farthest corner of the world, so that it may return carrying the will to change of all the nations of the world. It is only together that we will be able to form a new alliance, this time not between God and man, but between man and God's creation.
Mr President:
The great Argentine writer Jorge Luis Borges used to say that he was an exiled European, alluding to the European ancestry of a large proportion of the population of our American continent. After centuries of intermingling and interchanging of races, there are probably also many exiled Americans here. We were exiled by the geographical chance of an ocean, and the historical chance of a pendulum that brings us together and distances us according to circumstances. I believe it is time to leave the pendulum set at union, to take the path once again that the winds took 180 million years ago, before the first crack appeared on earth, when Europe was joined to America, and it would have been possible to walk from Paris to New York.
We are all members of a single species, which is still capable of plucking the best flowers from the garden of life. Our dreams are a common heritage and our decisions have an impact on the lives of others, whether we like it or not. I think that this is far from a threat, but rather that it is undoubtedly a wonderful opportunity. I think, as the greatest Costa Rican poet, Jorge Debravo, said, 'it is wonderful, above all, to know that we have the power to bring to life the most remote things that we touch, to expand our horizons and not see any edges, because all the things that we see become, along with us, infinite'. I have no doubt that we will be able to use this infinite power for the good of everyone, both Europeans and Americans, and that side by side we will follow the star of a tomorrow of greater justice and freedom.
(Standing ovation)
President Arias, on behalf of the European Parliament, I would like to thank you most sincerely for this brilliant, distinguished speech. Your words expressed that you and your country represent democracy and freedom; you work against violence, against terror, against dictatorship. When you say that Costa Rica is a small country, then I would like to point out that the population of a country or its geographical area are not the most important things. What is important is the spirit of a country and its president. Anyone who has heard your speech knows that President Arias and Costa Rica stand for freedom and democracy. That makes Costa Rica a big country in the world.
(Applause)
You are a man of peace; that is why you were awarded the Nobel Peace Prize in 1987. However, you did not retire after that; 21 years have passed, and now you are advocating peace between people and peace with nature. The European Parliament stands alongside you in upholding these principles.
I would also like to give a warm welcome to the ministers of your government who are accompanying you - the Minister of Foreign Relations, Stagno Ugarte, and the Minister of Foreign Trade, Ruiz Gutiérrez, who are also here in the Chamber, together with many citizens of Costa Rica, who live here in Brussels and in Belgium. Be proud of your country! Not in a nationalistic sense, because then countries that have dictatorships and are ruled by violence could also be proud of themselves, but be proud of your country, of Costa Rica, because you champion the right values: democracy, freedom and peace.
Thank you very much once again. Muchas gracias, President Arias!
(Applause)